

113 SJ 44 IS: Authorization for Use of Military Force against the Islamic State in Iraq and the Levant 
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA113th CONGRESS2d SessionS. J. RES. 44IN THE SENATE OF THE UNITED STATESSeptember 17 (legislative day, September 16), 2014Mr. Kaine introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONTo authorize the use of United States Armed Forces against the Islamic State in Iraq and the
			 Levant. Whereas that the Islamic State in Iraq and the Levant (ISIL), also known as ISIS or the Islamic
			 State, is a terrorist organization committing daily acts of barbarity
			 currently encompassing large portions of Syria and Iraq, and is a serious
			 threat to the United States and the international community;Whereas  ISIL's violence is destructive of religious freedom, the equality of women, protections
			 against genocide, principles of national sovereignty, freedom of
			 expression, and other core human rights protected by international law;Whereas ISIL's grisly execution of United States hostages, recruitment of United States citizens
			 and others
			 to serve as foreign fighters that threaten to return to the United States
			 and
			 other nations, and pledges to carry out additional acts of violence
			 directly against the United States make it a threat of growing
			 significance to the United States; andWhereas United Nations Security Council Resolutions 2169 (2014) and 2170 (2014) note that ISIL’s
			 advancement is a
			 major threat to Iraq’s future, condemn attacks by ISIL, reiterate
			 international community support for Iraq’s security and territorial
			 integrity, and emphasize the need for the international community to work
			 together to help stabilize Iraq and combat ISIL: Now, therefore, be it1.Short titleThis joint resolution may be cited as the Authorization for Use of Military Force against the Islamic State in Iraq and the Levant .2.Authorization for use of United States Armed Forces against the Islamic State in Iraq and the
			 Levant(a)In generalIn order to protect the United States and other countries from terrorist attacks by the Islamic
			 State
			 in Iraq and the Levant (ISIL), and in order to protect individuals from
			 acts of violence in clear contravention of international law and basic
			 human rights, the President is authorized, as part of a multinational
			 coalition, subject to the limitations in
			 subsection
			 (b)—(1)to use all necessary and appropriate force to participate in a campaign of airstrikes in Iraq, and
			 if the President deems necessary, in Syria, to degrade and defeat ISIL;
			 and(2)to provide military equipment and training to forces fighting ISIL in Iraq or Syria, including	the
			 Iraqi security forces, Kurdish fighters, and other
			 legitimate, appropriately vetted, non-terrorist opposition groups in
			 Syria.(b)No authorization for use of ground forces or force against associated forcesThe authorization in this section does not include—(1)authorization for the use of United States  ground combat forces, except for the purposes set forth
			 in subsection (a)(2) or as necessary for the protection or rescue of
			 members of the United States Armed Forces or United States citizens from
			 imminent danger posed by ISIL, or for limited operations against high
			 value targets; or(2)authorization for the use of force against forces associated with ISIL, unless such  forces are
			 identified in a report submitted under section 4 as 
			 individuals or organizations that are	immediately and directly fighting
			 alongside ISIL in Iraq
			 and Syria.(c)ExpirationThe authorization in this section shall expire on the date that is one year after the date of
			 the enactment of this joint resolution.(d)War Powers Resolution requirements(1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, the Congress declares that this
			 section is intended to constitute specific statutory authorization within
			 the meaning of section 5(b) of the War Powers Resolution.(2)Applicability of other requirementsNothing in this resolution supercedes any requirement of the War Powers Resolution.3.Repeal of prior Authorization for Use of United States Armed Forces Against IraqThe Authorization for the Use of Military Force Against Iraq Resolution of 2002 (Public Law
			 107–243; 50 U.S.C. 1541 note) is hereby repealed.4.Designation of organizations and individuals immediately and directly fighting alongside ISILNot later than 90 days after the date of the enactment of this resolution, and every 90 days
			 thereafter, the President shall submit to Congress a list of those
			 organizations or individuals immediately and directly fighting alongside
			 ISIL for purposes
			 of actions taken pursuant to this joint resolution. The list shall be
			 maintained in unclassified form but may contain a classified annex.5.ReportsThe President shall report to Congress every 90 days after enactment  of this resolution regarding
			 the
			 progress of the effort against ISIL.6.Rules of constructionNothing in this resolution shall be construed as—(1)authorizing support for force in support of, or in cooperation with, the national government of
			 Syria that was
			 in power as of the date of the enactment of this resolution,
			 or its security services; or(2)limiting the constitutional or statutory powers of the President or Congress, or any additional
			 powers held by the United States pursuant to international law or treaty.